Citation Nr: 9932491	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the right fourth 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to May 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a right knee 
sprain, and assigned a 0 percent, noncompensable disability 
rating for residuals of a fracture of the proximal 
interphalangeal joint of the right fourth finger.


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence of a 
current disability of the right knee.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for residuals of a fracture of 
the right fourth finger.

3.  The fracture during service of the veteran's right fourth 
finger is not currently manifested by amputation, limitation 
of motion, or other functional impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


2.  The criteria for a compensable disability rating for 
residuals of a fracture of the right fourth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5155, 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee
The veteran is seeking service connection for a right knee 
disorder.  He reports that he injured his right knee during 
service, and that he continues to have intermittent pain and 
swelling in that knee.  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reveal that he was seen 
in July 1987 for pain in his right knee, thigh, and groin.  
The examining physician found that the knee was stable and 
nontender to palpation.  There was mild tenderness with 
adduction of the thigh against resistance.  The examiner's 
impression was mild strain of the right thigh adductor.  In 
January 1990, the veteran reported that he was in a motor 
vehicle accident, and his right knee struck the front vent of 
the car.  He reported pain in the knee.  On initial 
examination, there was no swelling, and x-rays of the knee 
were normal.  On follow-up several days later, the examiner 
noted tenderness over the medial aspect of the femoral 
condyle.  Ten days after the injury, an examiner noted 
tenderness of the quadriceps and over the knee, with 
instability of the knee. impression was a soft tissue injury 
of the right knee.  Diagnoses made in 1990 regarding the knee 
included soft tissue injury, muscle contusion, and medial 
collateral ligament and quadriceps injury, rule out cruciate 
ligament injury.  There is no record of complaints or 
problems involving the right knee when the veteran was 
examined in February 1992 for separation from service.

The report of a July 1992 VA medical examination indicates 
that the veteran reported that he had injured his right knee 
in a motor vehicle accident, and that the injury had resolved 
after undergoing physical therapy.  The examiner did not 
report any observations or findings regarding the veteran's 
knee at that time.  In a November 1992 statement, the veteran 
reported that he had intermittent pain in his right knee.

On VA medical examination in April 1997, the veteran reported 
that he had intermittent episodes of pain and swelling in his 
right knee, particularly after prolonged weight bearing or 
stair climbing.  The examiner found that the range of motion 
of the right knee was 0 to 110 degrees.  The examiner 
reported that the limitation of flexion was felt to be 
secondary to the size of the leg, as the left knee also had 
no more than 100 degrees of flexion.  The examiner found no 
instability of the knee and no tenderness to palpation.  X-
rays of the right knee were negative.  The examiner reported 
that the examination of the right knee was unremarkable, and 
had shown no abnormality.

While the veteran has reported intermittent pain and swelling 
in his right knee, no current disorder of the knee was 
diagnosed on examination in 1997.  In the absence of a 
medical diagnosis of a current disability, the veteran's 
claim for service connection for a right knee disorder does 
not meet the criteria for a well grounded claim for service 
connection that the Court spelled out in Caluza, supra, at 
506.  Therefore, the Board finds that the claim is not well 
grounded, and must be denied.

Right Fourth Finger
The veteran is seeking a higher disability rating for 
residuals of a fracture of his right fourth finger.  The 
Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his right fourth finger injury, and the rating schedule 
provides for higher ratings for disorders of that finger.  
Therefore, the Board finds that his claim for an increased 
rating is well grounded.  The Board also finds that the facts 
relevant to that claim have been properly developed, so that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The veteran's service medical records indicate that he is 
right handed.  With regard to a disability affecting the 
fourth finger (ring finger) of the major hand, the rating 
schedule provides for ratings of 10 or 20 percent for 
amputation, depending on the portion of the finger that is 
amputated.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (1999).  
For a lesser disability, such as ankylosis or limitation of 
motion, the rating schedule does not provide a compensable 
rating, except that extremely unfavorable ankylosis will be 
rated as amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(1999).

The veteran's service medical records show that he was seen 
in September 1986 for pain in his right fourth finger after 
playing football.  X-rays showed a transverse fracture of the 
neck of the middle phalanx.  Tenderness over the fracture was 
noted on follow-up two and four weeks after the injury.  In 
November 1988, he was seen after another person fell on his 
right fourth finger while he was playing football.  The 
examiner noted tenderness and swelling of the finger, with an 
impeded range of motion of the proximal interphalangeal 
joint.  The examiner's impression was a sprain or strain of 
the joint, without fracture.  On follow-up one week later, 
the finger had a full range of motion, but with pain on 
motion.  No problems or complaints involving the right fourth 
finger were reported when the veteran was examined in 
February 1992 for separation from service.

On VA medical examination in April 1997, the veteran reported 
that he felt occasional pain and coldness in the tip of the 
right fourth finger.  The examiner found no redness, heat, 
swelling, or deformity of the finger.  The finger had full 
flexion and extension.  The veteran was able to make a good 
fist with his right hand, and the tip of the fourth finger 
easily touched the palm.  The grip strength in the right hand 
was 5/5.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) for the residuals of injuries to the 
veteran's right fourth finger.  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Recent medical evidence does not show amputation of the 
veteran's right fourth finger; nor is he shown to have 
limitation of motion or other functional impairment of that 
finger.  The Board finds that the current condition of that 
finger, residual to injuries during service, does not meet 
the rating schedule criteria for a compensable rating.  Thus, 
based on the preponderance of the evidence, the claim for an 
increased rating for residuals of a fracture of the right 
fourth finger is denied.


ORDER

A well grounded claim for service connection for a right knee 
disorder not having been submitted, the claim is denied.

Entitlement to a compensable disability rating for residuals 
of a fracture of the right fourth finger is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

